UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1563


TIFFANY R. GREEN,

                 Plaintiff – Appellant,

          v.

JUDGE JOHN W. BROWN; MARK R. HERRING, Attorney General of
Virginia; THE ASSISTANT ATTORNEY GENERAL OF VIRGINIA;
JOHN R. BROADWAY, Commissioner of the Virginia Employment
Commission; ROBERT Q. HARRIS, Asst. Counsel; JUDGE BRADLEY
B. CAVEDO, the Chairman of the Judicial Inquiry and Review
Commission all in either both their individual and/or
capacities,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:14-cv-00205-RBS-TEM)


Submitted:   October 20, 2014                Decided:     October 27, 2014


Before DUNCAN    and   WYNN,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tiffany R. Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tiffany R. Green appeals the district court’s orders

dismissing    her    complaint   without       prejudice      under     28    U.S.C.

§ 1915(e)(2)(B)(ii)     (2012)    for       failure    to   state   a   claim     and

denying reconsideration.         We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated   by    the    district     court.             Green   v.      Brown,     No.

2:14-cv-00205-RBS-TEM (E.D. Va. May 8 & June 11, 2014).                           We

grant leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                        2